DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. 
Status of Previous Claims
Claim 1 has been amended. Claims 4-5 are cancelled. Claims 15-16 are new. Claims 1-3 and 6-16 are pending.
Status of Previous Claims
The rejections of Claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in view of the amendment.
The rejections of Claims 1-4 and 12-14 under 35 U.S.C. 103 as being unpatentable US’506 (US 7,824,506, hereinafter “US’506”) have been withdrawn in view of the amendment.
The rejections of Claims 5-11 under 35 U.S.C. 103 as being unpatentable over US’506 (US 7,824,506, hereinafter “US’506”), as applied to claim 1 above, and further in view of CN’141 (CN 106059141, hereinafter “CN’141”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “about 0.0%”. It’s unclear what range of content is “about 0.0%”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’848 (US 2016/0118848, hereinafter “US’848”).
Regarding claims 1-3, 6 and 12-14, US’848 teaches ([0004]; [0005]; [0023]; [0034]) a permanent magnet for a motor, comprising: a main phase of neodymium iron boron and the main phase has a grain size of 1.5 to 4 microns, which overlaps the recited grain size in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. US’848 discloses that Dy, Tb, and Ho content is less than 0.5% (Table 3, Sample S1, S2), and the permanent magnet has intrinsic coercivity Hcj at 20 ºC of 18.89-19.17 kOe (i.e. 1503.2-1525.5 kA/m), Br of 1.235-1.263 T, and energy product of 38.58-39.5 MGOe (i.e. 307-314 kJ/m3) (Table 4, Sample S1, S2), which meets the limitations recited in claims 1-3. US’848 discloses that the working surface of the permanent magnet is rectangular ([0023]; Fig. 1), which meets the limitation that an area of a working surface of the permanent magnet is less than or equal to a product of a maximum length and a maximum width of the working surface of the permanent magnet as recited in claim 1.
Regarding claim 8, US’848 teaches a rotor assembly comprising the magnet ([0023]; Fig. 1).
Regarding claim 15, US’848 discloses that the Dy amount is <0.02 wt%, the Tb amount is <0.02 wt% and the Ho amount is <0.02 wt% (Table 3, Sampes S1 and S2), which meets the recited limitation in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US’848 (US 2016/0118848, hereinafter “US’848”), and further in view of CN’141 (CN 106059141, hereinafter “CN’141”).
Regarding claims 7 and 9-11, US’848 teaches a rotor comprising the magnet ([0023]; Figs. 1-4). US’848 does not teach the working surface has a notch and/or hole as recited in claim 7. However, the features that working surface of a permanent magnet has a notch and/or hole recited in claim 7 is well-known to one of ordinary skill in the art. CN’141 teaches ([0039] to [0066]; Figs. 1-5) a magnet used in a rotor, wherein the working surface has a notch as recited in claim 7. Thus, it would be obvious to one of ordinary skill in the art that using a magnet that has a notch at its working surface as taught by CN’141 in a rotor of US’848 would be able to make a rotor with success as disclosed by US’141. CN’141 further discloses ([0039] to [0066]; Figs. 1-5) a rotor assembly that meets the limitation recited in claim 9 and a motor comprising the rotor assembly as recited in claim 10 and a compressor comprising the motor as recited in claim 11. 
Regarding claims 15 and 16, US’848 discloses that the Dy amount is <0.02 wt%, the Tb amount is <0.02 wt% and the Ho amount is <0.02 wt% (Table 3, Samples S1 and S2), which meets the recited limitation in claims 15-16. See MPEP 2144.05 I.
Response to Arguments
Applicant’s arguments dated 07/11/2022 have been considered but are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733